Case: 15-14853    Date Filed: 11/09/2016   Page: 1 of 24


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                 No. 15-14853
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:15-cv-01002-WBH



LINDSEY JONES,
Retired First Sergeant,

                                                               Plaintiff-Appellant,

                                      versus

CITIMORTGAGE, INC.,
PHELAN HALLINAN DIAMOND & JONES, PLLC,
STATE OF GEORGIA,
(for Fulton County Superior Court
Judge Markle),

                                                            Defendants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                               (November 9, 2016)
              Case: 15-14853     Date Filed: 11/09/2016    Page: 2 of 24


Before TJOFLAT, WILLIAM PRYOR, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Plaintiff-Appellant Lindsey Jones, proceeding pro se, appeals the district

court’s dismissal of his lawsuit challenging the scheduled foreclosure of his home

by Defendants-Appellees CitiMortgage, Inc. (“CitiMortgage”), and the law firm of

Phelan Hallinan Diamond & Jones, PLLC (the “Phelan firm”). The scheduled

foreclosure sale in April 2015 followed Jones’s discharge from bankruptcy in

2006, an earlier foreclosure in August 2010, and Jones’s state-court lawsuit

challenging the 2010 foreclosure, which ended in an adverse ruling by Defendant-

Appellee Fulton County Superior Court Judge Todd Markle (“Judge Markle”).

      In his current complaint filed in federal district court, Jones primarily alleges

that CitiMortgage, acting through foreclosure counsel (the Phelan firm), lacked

authority to foreclose a second time and violated the 2006 bankruptcy discharge

injunction. Jones also alleges that the defendants, over the course of several years,

violated his constitutional rights and various state and federal statutes.

      The district court dismissed Jones’s complaint, concluding, among other

things, that Jones could not enjoin the second foreclosure because the loan

connected with the property was in default, that CitiMortgage and the Phelan firm

did not violate the bankruptcy-discharge injunction, and that Judge Markle was

entitled to judicial immunity. Jones contends that the court erred in dismissing his


                                           2
               Case: 15-14853       Date Filed: 11/09/2016      Page: 3 of 24


complaint and should have given him leave to amend before dismissing the action

altogether.

       After careful review, we affirm the dismissal with prejudice of Jones’s

complaint in nearly all respects, though, for some claims, on different grounds than

those offered by the district court. We vacate the dismissal with prejudice of

Jones’s claim alleging violations of the bankruptcy-discharge injunction, and we

remand this claim to the district court with instructions, as detailed below. Finally,

we conclude that Jones was not entitled to leave to amend his complaint because

amendment would have been futile.

                                   I. BACKGROUND

A.     Factual Background 1

       In June 2002, Jones financed the purchase of his home (the “Property”) in

Lithonia, Georgia, with a loan insured by the Federal Housing Administration. In

connection with the loan, Jones executed a promissory note and a deed to secure

the debt. The note was endorsed immediately to CitiMortgage, and the security

deed was transferred to CitiMortgage in April 2010.2 The security deed included a


       1
          We take these facts from the allegations in Jones’s complaint and the numerous
documents he attached as exhibits thereto. See Hoefling v. City of Miami, 811 F.3d 1271, 1277
(11th Cir. 2016) (exhibits attached to a complaint may be considered when ruling on a motion to
dismiss for failure to state a claim).
       2
         Jones disputes whether the note was endorsed to CitiMortgage in 2002, but this matter
was resolved in his state-court lawsuit. In granting summary judgment to CitiMortgage in that
lawsuit, the state court relied on the 2002 endorsement to conclude that CitiMortgage had the
                                              3
                Case: 15-14853        Date Filed: 11/09/2016       Page: 4 of 24


non-judicial power-of-sale provision. See You v. JP Morgan Chase Bank, 743
S.E.2d 428, 430 (Ga. 2013) (“Georgia law clearly authorizes the use of ‘non-

judicial power of sale foreclosure’ as a means of enforcing a debtor’s obligation to

repay a loan secured by real property.”).

       Although he was current on his mortgage loan, Jones filed for bankruptcy in

2005 and received a discharge of his debts, including the mortgage loan debt, in

January 2006.       In general, when going through bankruptcy, the debtor must

indicate what he plans to do with the collateral, including real property, for his

debts. Taylor v. AGE Fed. Credit Union (In re Taylor), 3 F.3d 1512, 1514–15

(11th Cir. 1993); see also Failla v. Citibank, N.A. (In re Failla), No. 15-15626, ___

F.3d ___, manuscript op. at 5 (11th Cir. Oct. 4, 2016). If the collateral is not

exempt, the debtor must surrender the collateral, redeem the collateral, or reaffirm

the debt. In re Taylor, 3 F.3d at 1514 & n.2. While CitiMortgage suggests that

Jones initially may have intended to reaffirm the debt, Jones does not allege that a

reaffirmation agreement was ever reached. So, consistent with his allegations,

Jones never assumed personal liability for the mortgage after his bankruptcy.

Without reaffirming the debt or redeeming the collateral, the debtor has no right to

retain the collateral, id. at 1516, though the debtor can continue to maintain


authority to foreclose. Jones cannot now re-litigate this factual issue. See, e.g., Cmty. State Bank
v. Strong, 651 F.3d 1241, 1263–65 (11th Cir. 2011) (collateral estoppel bars re-litigation of the
same issue between the same parties when that issue was actually litigated and necessary to a
final judgment on the merits by a court of competent jurisdiction).
                                                 4
                Case: 15-14853        Date Filed: 11/09/2016       Page: 5 of 24


mortgage payments on a principal residence after discharge without reaffirming the

debt, and a creditor can take such payments rather than pursue an in rem

foreclosure, see 11 U.S.C. § 524(j).

       It appears that, after his 2006 bankruptcy discharge, Jones continued to make

mortgage payments until some point in 2010. Thereafter, CitiMortgage retained

the law firm of McCurdy & Candler, LLC, to initiate a non-judicial foreclosure

action. McCurdy & Candler sent Jones letters in June 2010 indicating that the loan

was in default, that a foreclosure sale would occur on August 3, 2010, and that title

to the Property would likely be transferred to the Secretary of Housing and Urban

Development (“HUD”) after foreclosure. One letter claimed that Jones owed

around $130,000.00, but it also noted that he was not personally liable if he had

received a bankruptcy discharge.

       On August 3, 2010, CitiMortgage foreclosed the mortgage on the Property. 3

Jones alleges that, as a result of the August 2010 foreclosure and based on

statements in the June 2010 letters from McCurdy & Candler, HUD is the current

owner of the note and security deed, while CitiMortgage is the servicer.




       3
          It is undisputed that the bankruptcy discharge did not affect CitiMortgage’s rights to
exercise the power of sale in the security deed. See, e.g., Bank of Am. v. Cuneo, 770 S.E.2d 48,
53 (Ga. Ct. App. 2015) (“Although [the debtor] may have been discharged from any in personam
liability with respect to the judgment of indebtedness, such discharge did not cancel the title to
the real estate held by [the bank] under its deed to secure debt, nor did such bankruptcy affect its
power of sale contained therein.” (quoting another source)).
                                                 5
                Case: 15-14853       Date Filed: 11/09/2016       Page: 6 of 24


       Jones and CitiMortgage unsuccessfully attempted settlement both before and

after the August 2010 foreclosure. Jones offered to purchase the property for

$50,000, and the parties later discussed a proposal to purchase it for $25,000.

CitiMortgage eventually rejected both proposals.

       After the foreclosure, Jones moved most of his belongings to a warehouse

and waited for a demand of the Property, but it never came. Instead, in December

2010, he received another notice from McCurdy & Candler stating that the

mortgage for the Property was about to be foreclosed.

       Fed up with CitiMortgage’s confusing actions, Jones challenged the August

2010 foreclosure in the Superior Court of Fulton County, naming as defendants

CitiMortgage, MERS, and counsel for CitiMortgage.4 He alleged assorted federal

claims and state-law claims of wrongful foreclosure, fraud, conspiracy, and theft

by deception/“crimen falsi.” The defendants removed the complaint to federal

district court, which, on May 25, 2011, dismissed with prejudice the federal claims

and remanded the remainder of the lawsuit to the Superior Court of Fulton County.

       For reasons unknown, the federal court’s remand order was not filed in state

court until August 22, 2011, despite Jones’s efforts to have the case reinstated

earlier. According to Jones, the only explanation for the delay in restatement is a

       4
          Jones filed a similar lawsuit in the Superior Court of DeKalb County. Although that
case, too, was removed by the defendants, the federal district court later determined that the case
had been closed when the notice of removal was filed, so the court remanded the case to state
court. No further action appears to have been taken after remand.
                                                6
             Case: 15-14853     Date Filed: 11/09/2016   Page: 7 of 24


conspiracy between the defendants and various persons with the Superior Court of

Fulton County to discriminate against him and to allow the defendants to “judge

shop.” Jones explains that his case before removal had been assigned to a judge

who, in Jones’s view, would have ruled in his favor but who resigned in June 2011,

so the delay allowed the case to be re-assigned to Judge Markle, who was sworn in

on August 5, 2011.

      In June 2012, Judge Markle granted summary judgment to the defendants on

all claims raised in the Fulton County state-court lawsuit. In relevant part, Judge

Markle concluded that it was “clear that Defendants had the ability to foreclose,”

because CitiMortgage had obtained the note in June 2002 and the security deed in

April 2010. Jones unsuccessfully appealed Judge Markle’s decision to the Georgia

Court of Appeals and the Supreme Court of Georgia.

      In August 2014, nearly four years after the first foreclosure, Jones received a

notice-of-foreclosure letter from the Phelan firm on behalf of CitiMortgage. This

letter indicated that the mortgage for the Property was about to be foreclosed, that

title to the Property would be transferred to the mortgage lender within 60 to 90

days, and that, shortly thereafter, title would likely be transferred to HUD.

Additional letters from the Phelan firm stated that the debt on the loan connected

with the Property was around $175,000.00 and that a foreclosure sale was

scheduled for April 7, 2015. These letters arguably could be read to assert that


                                         7
             Case: 15-14853     Date Filed: 11/09/2016   Page: 8 of 24


Jones was personally liable for the debt, but they also noted he was not personally

liable if the debt had been discharged in bankruptcy. It does not appear that the

foreclosure sale scheduled for April 7, 2015, has gone forward.

B.    Current Complaint

      Jones filed his 58-page complaint, along with some 90 pages of exhibits, in

federal district court on April 6, 2015, attempting to prevent the second foreclosure

and naming CitiMortgage, the Phelan firm, and Judge Markle as defendants. Jones

broadly alleged the existence of a conspiracy to permanently deprive him of his

home for financial gain.     This conspiracy included delaying reinstatement of

Jones’s state-court lawsuit following remand in 2011 in order to obtain a more

favorable judge assignment for the defendants, giving Jones false hope of the

possibility for settlement, reporting to credit-reporting agencies that Jones was

personally liable on the mortgage debt and had defaulted so as to prevent him from

repurchasing the Property after the second foreclosure, and giving inflated

estimates of the value of the Property to the Federal Housing Administration and

HUD to collect higher insurance fees and other benefits.          Jones also alleged

specific violations of his statutory and constitutional rights in connection with

many of these actions.

      Jones pled causes of action arising under 42 U.S.C. §§ 1983 and 1985(3)

(Counts One and Two); the Fair Housing Act, 42 U.S.C. § 3604 (Count Three); the


                                         8
                Case: 15-14853      Date Filed: 11/09/2016   Page: 9 of 24


bankruptcy discharge injunction provision, 11 U.S.C. § 524(a)(2) (Count Five); the

Fair Credit Reporting Act, 15 U.S.C. § 1681 (Count Six); and Georgia’s theft-by-

deception criminal statute, O.C.G.A. § 16-8-3 (Count Seven).5 For relief, Jones

requested money damages (as against CitiMortgage and the Phelan firm); an

injunction preventing the foreclosure sale on April 7, 2015; a declaration that

CitiMortgage lacked standing to foreclose; a declaration that Judge Markle’s

rulings are void and that the judge violated Jones’s constitutional rights; and the

removal of any liens upon the Property.

      The district court granted the defendants’ motions to dismiss the complaint.

The court found that CitiMortgage and the Phelan firm did not violate the

bankruptcy-discharge injunction because its letters to Jones disclaimed that he was

personally liable if he had received a bankruptcy discharge. And because Jones

admitted that the loan was in default since 2010, the court found Jones could not

enjoin the second foreclosure. Apart from these specific determinations, the court

generally agreed with the defendants’ motions to dismiss, finding that Judge

Markle was entitled to judicial immunity and that Jones had failed to state a claim

for any of the causes of action specifically pled in his complaint. Jones now

appeals.




      5
          There is no Count Four.
                                             9
             Case: 15-14853     Date Filed: 11/09/2016   Page: 10 of 24


                                 II. DISCUSSION

      On appeal, Jones argues that the district court erred in various ways in

dismissing his complaint.     He also asserts that the district court should have

granted leave to amend his complaint before dismissing the action altogether and

that the failure to do so violated due process.

A.    Standards of Review

      We review de novo all matters raised in this appeal, including the dismissal

of a complaint for failure to state a claim under Rule 12(b)(6), Fed. R. Civ. P.,

Hunt v. Aimco Props., L.P., 814 F.3d 1213, 1221 (11th Cir. 2016), issues of

subject-matter jurisdiction, Okongwu v. Reno, 229 F.3d 1327, 1329 (11th Cir.

2000), and whether amendment of a complaint would be futile, Cockrell v. Sparks,

510 F.3d 1307, 1310 (11th Cir. 2007).

      We liberally construe the filings of pro se litigants.       Campbell v. Air

Jamaica Ltd., 760 F.3d 1165, 1168 (11th Cir. 2014).          Despite this leniency,

however, courts may not serve as de facto counsel or rewrite deficient pleadings in

order to sustain an action. Id. at 1168–69. Moreover, a “legal claim or argument

that has not been briefed before the court is deemed abandoned and its merits will

not be addressed.” Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1330

(11th Cir. 2004). Additionally, we generally will not consider an issue that was

raised for the first time on appeal. Id. at 1331. We may affirm the dismissal of a


                                          10
             Case: 15-14853    Date Filed: 11/09/2016   Page: 11 of 24


complaint on any grounds supported by the record, even on grounds the district

court did not consider. Seminole Tribe of Fla. v. Fla. Dep’t of Revenue, 750 F.3d
1238, 1242 (11th Cir. 2014).

      To survive a motion to dismiss, a complaint must allege enough well-pled

facts, accepted as true and construed in favor of the plaintiff, to state a claim to

relief that is plausible on its face. Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2009). For a claim to be facially plausible, a plaintiff must go beyond merely

pleading the “sheer possibility” of unlawful activity by a defendant, and instead

must offer sufficient “factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). Allegations that are no more than “labels and

conclusions,” a “formulaic recitation of the elements of a cause of action,” or

“naked assertions devoid of further factual enhancement” are not well-pled facts

that must be accepted as true and will not be sufficient to withstand a motion to

dismiss. Id. at 678 (internal quotation marks omitted; alteration adopted); see also

Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002)

(“[C]onclusory allegations, unwarranted deductions of facts[,] or legal conclusions

masquerading as facts will not prevent dismissal.”)

B.    Claims against CitiMortgage and the Phelan Firm

      1.    Counts One and Two (42 U.S.C. §§ 1983 and 1985(3))


                                        11
             Case: 15-14853    Date Filed: 11/09/2016   Page: 12 of 24


      In Counts One and Two, Jones alleged that CitiMortgage and the Phelan

firm violated and conspired to violate Jones’s constitutional rights to due process

and equal protection of the laws, all for the purpose of permanently depriving

Jones of the Property.

      To establish a § 1983 claim, the plaintiff must show that the conduct

complained of (1) was committed by a “state actor” and (2) “deprived the

complainant of rights, privileges, or immunities secured by the Constitution or

laws of the United States.” Harvey v. Harvey, 949 F.2d 1127, 1130 (11th Cir.

1992). Private parties are generally not considered state actors for purposes of

§ 1983. Id. Nonetheless, private parties can be held liable under § 1983 if they act

in concert with state officials in violating the plaintiff’s constitutional rights.

Bendiburg v. Dempsey, 909 F.2d 463, 468 (11th Cir. 1990).            “The plaintiff

attempting to prove such a conspiracy must show that the parties reached an

understanding to deny the plaintiff his or her rights.” N.A.A.C.P. v. Hunt, 891 F.2d
1555, 1563 (11th Cir. 1990) (internal quotation marks omitted).

      To state a claim under § 1985(3), a plaintiff must allege sufficient facts to

show “an agreement between ‘two or more persons’ to deprive him of his civil

rights.” Dickerson v. Alachua Cty. Comm’n, 200 F.3d 761, 767 (11th Cir. 2000)

(quoting 42 U.S.C. § 1985(3)). In addition, the plaintiff must show that a racial or

class-based animus motivated the conspirators’ actions. Park v. City of Atlanta,


                                        12
              Case: 15-14853       Date Filed: 11/09/2016      Page: 13 of 24


120 F.3d 1157, 1161 (11th Cir. 1997); Childree v. UAP/GA AG CHEM, Inc., 92
F.3d 1140, 1146–47 (11th Cir. 1996).

       Here, Jones failed to state a claim under § 1983. The allegations in his

complaint do not support an inference that CitiMortgage and the Phelan firm were

“state actors” subject to suit under § 1983. See Harvey, 949 F.2d at 1130. In

particular, Jones did not allege any contacts between the private parties and the

state actors (Judge Markle and employees of the Fulton County Superior Court)

that could plausibly support a conclusion that they had “reached an understanding”

to deny Jones his rights by delaying reinstatement of his case.6 See id. at 1133

(dismissing a § 1983 claim against private parties where the allegations failed to

show “contacts between the [defendants] that could prove private and alleged state

actors had ‘reached an understanding’ to violate her rights”). Moreover, the mere

fact that CitiMortgage participated in Jones’s state-court lawsuit, and that Judge

Markle ruled in its favor, does not suggest a conspiracy. See Dennis v. Sparks, 449
U.S. 24, 28 (1980) (“Of course, merely resorting to the courts and being on the

winning side of a lawsuit does not make a party a co-conspirator or a joint actor

with the judge.”). Consequently, the district court properly dismissed Jones’s

§ 1983 claim.


       6
          While Jones makes much of Judge Markle’s explanation of the timing of various events
in state court, such as when the judge first learned of the remand order, we do not see how the
minor discrepancies Jones identifies in any way suggest a conspiracy or wrongdoing.
                                              13
               Case: 15-14853       Date Filed: 11/09/2016      Page: 14 of 24


       We also conclude that Jones failed to state a claim for relief under § 1985(3).

Among other problems, his allegations are insufficient to show the existence of a

conspiracy that was premised on any racial or class-based animus. See Park, 120
F.3d at 1161; Childree, 92 F.3d at 1146–47.                 Jones’s assertion that he was

discriminated against because he is a disabled, elderly, African-American man is

not supported by any factual allegations from which a court could infer these

classes motivated the misconduct alleged. Indeed, Jones alleged that the “[t]he

conspiratorial purpose was financial.” Jones also contends that he was denied the

right to proceed pro se in state court, but, even assuming pro se status is a “class”

for purposes of § 1985(3), the allegations do not support an inference that

CitiMortgage and the Phelan firm had anything to do with whether the state court

allowed Jones to reinstate his case while proceeding pro se.7 Jones’s conclusory

allegations of discrimination are insufficient to withstand dismissal for failure to

state a claim. See Iqbal, 556 U.S. at 678; Jaharis, 297 F.3d at 1188.

       2.     Count Three (Fair Housing Act, 42 U.S.C. § 3604)

       Jones alleged a violation of the Fair Housing Act, 42 U.S.C. § 3604, but he

has not addressed this claim on appeal. Therefore, he has abandoned any challenge

to the district court’s conclusion that he failed to allege a prima facie violation of


       7
         Furthermore, it is not clear from Jones’s allegations whether he was told by someone
with the Fulton County Superior Court that he could not proceed pro se or if Jones simply took it
upon himself to hire a lawyer because of the delay in reinstatement following remand.
                                               14
             Case: 15-14853    Date Filed: 11/09/2016   Page: 15 of 24


the Fair Housing Act. See Access Now, Inc., 385 F.3d at 1330. In any case, under

§ 3604, a plaintiff generally must allege “unequal treatment on the basis of [a

protected class] that affects the availability of housing,” and Jones did not do so.

See Jackson v. Okaloosa Cty., Fla., 21 F.3d 1531, 1542 (11th Cir. 1994).

      3.    Count Five (Bankruptcy Discharge Injunction, 11 U.S.C. § 524)

      Jones alleges that CitiMortgage and the Phelan firm violated the bankruptcy-

discharge injunction by attempting to hold him personally liable for the mortgage

debt. According to Jones, these defendants communicated to both him and others,

including credit-reporting agencies and the Internal Revenue Service, that he was

personally liable for the mortgage debt despite his bankruptcy discharge in 2006.

      When a debtor receives a discharge in bankruptcy, the discharge “operates

as an injunction against the commencement or continuation of an action, the

employment of process, or an act, to collect, recover or offset any such debt as a

personal liability of the debtor.” 11 U.S.C. § 524(a)(2) (emphasis added). We

have interpreted § 524(a)(2) expansively, holding that it prohibits any action that

has the effect of pressuring a debtor to repay a discharged debt, even if the means

are indirect. Green Point Credit, LLC v. McLean (In re McLean), 794 F.3d 1313,

1320 (11th Cir. 2015).

      A debtor who believes that the discharge injunction has been violated may

file a contempt action with the bankruptcy court that issued the discharge


                                        15
               Case: 15-14853      Date Filed: 11/09/2016       Page: 16 of 24


injunction, not with another court. Alderwoods Grp., Inc. v. Garcia, 682 F.3d 958,

970–71 (11th Cir. 2012); see In re McLean, 794 F.3d at 1319 (citing Walls v. Wells

Fargo Bank, N.A., 276 F.3d 502, 509 (9th Cir. 2002) (holding that there is no

private right of action to enforce the discharge injunction)). That is because the

court that issued the discharge injunction is “the court that ‘alone possesse[s] the

power to enforce compliance with’ the discharge injunction.” In re McLean, 794
F.3d at 1319 (quoting Alderwoods Group, Inc., 682 F.3d at 970). “Other courts are

without jurisdiction to do so.” Alderwoods Grp., Inc., 682 F.3d at 971.

       Here, the court that issued the discharge injunction was the United States

Bankruptcy Court for the Northern District of Georgia, so that court alone

possessed the power to enforce compliance with the discharge injunction and

“punish contempt of that order.” Id. Therefore, if CitiMortgage or the Phelan firm

violated the discharge injunction, the bankruptcy court had the power to sanction

them for attempting to pressure Jones to pay the discharged debt personally. See In

re McLean, 794 F.3d at 1320, 1323–24 (discussing sanctions). Jones, however,

filed his complaint in the district court, which lacked jurisdiction to entertain

alleged violations of an order it did not issue. 8 See Alderwoods Grp., Inc., 682


       8
         Of course, district courts have original subject-matter jurisdiction over cases arising
under Title 11, see Justice Cometh, Ltd. v. Lambert, 426 F.3d 1342, 1343 (11th Cir. 2005), & 28
U.S.C. § 1334, but the fact remains that the court that issued the discharge injunction, the
bankruptcy court, is the court that alone possessed the power to enforce compliance with it, see
In re McLean, 794 F.3d at 1319, and “[o]ther courts are without jurisdiction to do so,”
Alderwoods Grp., Inc., 682 F.3d at 971.
                                              16
              Case: 15-14853   Date Filed: 11/09/2016   Page: 17 of 24
F.3d at 971 (holding that a Florida bankruptcy court lacked jurisdiction to entertain

a complaint alleging a violation of a discharge injunction issued by a Delaware

bankruptcy court). Consequently, the district court should not have reached the

merits of Count Five.

       This conclusion does not fully resolve the matter, however, because we must

decide whether it is more appropriate to remand with instructions to dismiss this

claim without prejudice or to refer the claim to the bankruptcy court.           We

addressed a similar issue in Alderwoods Group, where the debtors had filed suit

against creditors in a Florida bankruptcy court for violating a discharge injunction

issued by a Delaware bankruptcy court.         After concluding that the Florida

bankruptcy court lacked jurisdiction to entertain the debtors’ complaint, we

considered two options for how to dispose of the appeal: (1) remand to the district

court with instructions to dismiss the complaint without prejudice—the “simplest

option” but also potentially “unnecessarily cumbersome and wasteful of judicial

resources,” as the debtors likely would then re-file in the Delaware bankruptcy

court; or (2) transfer to the Delaware district court, pursuant to 28 U.S.C. § 1412,

which could then refer the case to the Delaware bankruptcy court. Id. at 973–74.

We decided to transfer the case because it “would be more efficient” and in the

interests of justice. Id.




                                         17
             Case: 15-14853      Date Filed: 11/09/2016    Page: 18 of 24


      Here, we conclude, like the panel in Alderwoods Group, that remanding to

the district court with instructions to dismiss Count Five without prejudice would

be inefficient and not in the interests of justice, particularly where the bankruptcy

court is within the same judicial district as the district court. See id. Accordingly,

we vacate the dismissal with prejudice of Count Five and remand to the district

court with instructions to refer the matter to the United States Bankruptcy Court for

the Northern District of Georgia in accordance with the district court’s procedures.

See 28 U.S.C. § 157(a) (“Each district court may provide that any or all . . .

proceedings arising under title 11 or arising in or related to a case under title 11

shall be referred to the bankruptcy judges for the district.”).

      4.     Count Six (Fair Credit Reporting Act, 15 U.S.C. § 1681)

      Jones alleged that CitiMortgage and the Phelan firm violated the Fair Credit

Reporting Act by telling credit-reporting agencies that he was personally liable for

the mortgage debt and had defaulted. However, in response to CitiMortgage’s and

the Phelan firm’s motions to dismiss, Jones stated that he was withdrawing this

claim, and he does not address the claim on appeal, so we deem it abandoned. See

Access Now, Inc., 385 F.3d at 1330.

      5.     Count Seven (Theft by Deception, O.C.G.A. § 16-8-3)

      Jones alleged that CitiMortgage and the Phelan firm committed the Georgia

state-law criminal offense of theft by deception. See O.C.G.A. § 16-8-3. He


                                           18
             Case: 15-14853      Date Filed: 11/09/2016    Page: 19 of 24


claimed that these defendants used deceit to steal his Property by scheduling a

second foreclosure in April 2015 despite the foreclosure sale on August 3, 2010.

However, he does not directly address this claim on appeal, so we deem it

abandoned. See Access Now, Inc., 385 F.3d at 1330. In any case, it does not

appear that this criminal statute creates a civil cause of action.

      6.     Injunctive and Declaratory Relief Preventing the Second Foreclosure

      Jones argues that he has standing to challenge the second foreclosure and

that Georgia law does not permit more than one foreclosure per loan as a matter of

equity. He requests an injunction preventing a second foreclosure, a declaration

that CitiMortgage has no standing to foreclose, and the removal of any liens on the

Property. We conclude that Jones is not entitled to the relief he seeks.

      First, Jones is not entitled to equitable relief in the form of an injunction

preventing the foreclosure sale because he has not alleged that he tendered the

indebtedness secured by the deed to secure debt.            Under Georgia law, “[a]

borrower who has executed a deed to secure debt is not entitled to enjoin a

foreclosure sale unless he first pays or tenders to the lender the amount admittedly

due.” Mickel v. Pickett, 247 S.E.2d 82, 87 (Ga. 1978). “This is so even though

[Jones], the grantor[] under the deed to secure debt, w[as] not personally liable on

the underlying indebtedness.” Smith v. Citizens & S. Fin. Corp., 268 S.E.2d 157,

159 (Ga. Ct. App. 1980). Likewise, “because the debt that the conveyance was


                                           19
             Case: 15-14853     Date Filed: 11/09/2016   Page: 20 of 24


made to secure has not been fully paid, [Jones is] not entitled to cancellation of the

security deed.” Taylor, Bean & Whitaker Mortg. Corp. v. Brown, 583 S.E.2d 844,

846–47 (Ga. 2003).

      Second, Jones has not shown that he is entitled to declaratory relief as

against CitiMortgage and the Phelan firm.        To pursue a declaratory-judgment

action under Georgia law, “a party must establish that [a declaratory judgment] is

necessary to relieve himself of the risk of taking some future action that, without

direction, would jeopardize his interests.” Porter v. Houghton, 542 S.E.2d 491,

492 (Ga. 2001). On the facts of this case, a declaratory judgment is unavailable

because all material rights have accrued based on past events, and Jones is in no

need of direction with respect to any future conduct. See id.; Logan Paving Co. v.

Peoples Bank & Trust, 395 S.E.2d 287, 288 (Ga. Ct. App. 1990).

      Moreover, as mentioned previously, Jones has no right to retain the

Property, despite the fact that he is currently living there, which makes Jones’s

assertions of theft and fraud ring false. After a bankruptcy discharge, debtors are

not entitled to retain collateral secured by a debt without either redeeming the

property or reaffirming the debt. In re Taylor, 3 F.3d at 1516–17. Because Jones

did not either redeem the Property or reaffirm the debt, it does not appear he has

any basis to challenge a foreclosure action. Cf. Failla, No. 15-15626, ___ F. 3d

___, manuscript op. at 11 (holding that debtors who “surrender” their collateral,


                                         20
             Case: 15-14853      Date Filed: 11/09/2016   Page: 21 of 24


rather than pursuing redemption or reaffirmation, can no longer contest a

foreclosure action).

      The factual picture Jones paints is admittedly confusing. We do not know

with any certainty what occurred following the apparent August 2010 foreclosure

or what caused CitiMortgage to again pursue a foreclosure of the mortgage. No

doubt this has been confusing, stressful, and frustrating for Jones, who simply

wants to be left in peace. Nevertheless, we cannot conclude that he has presented

any plausible basis on which to challenge CitiMortgage’s most recent attempt to

pursue a non-judicial foreclosure.

      7.     Housesitting Fees

      Finally, Jones asserts that, if we determine that CitiMortgage is allowed to

foreclose, he has been housesitting for the past six years and is entitled to fees for

his services. However, Jones did not present any argument that he was entitled to

“housesitting fees” before the district court, so we decline to consider this

argument for the first time on appeal. See Access Now, 385 F.3d at 1331.

C.    Claims against Judge Markle

      As against Judge Markle, Jones sought declarations that his constitutional

rights had been violated and that Judge Markle’s orders are void. However, it

seems that the district court lacked subject-matter jurisdiction to grant the relief

Jones requested. Under the Rooker-Feldman doctrine, federal courts may not


                                          21
             Case: 15-14853    Date Filed: 11/09/2016   Page: 22 of 24


exercise jurisdiction over “cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those

judgments.” See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,

284 (2005). Here, after losing in state court, Jones invited federal district court

review and rejection of the state-court judgment. Although the district court did

not rely on the Rooker-Feldman doctrine to dismiss Jones’s claims, we may

nevertheless affirm on any adequate basis supported by the record. See Seminole

Tribe, 750 F.3d at 1242.

      In any case, even assuming without deciding that the district court had

subject-matter jurisdiction and that Judge Markle was not entitled to judicial

immunity, Jones still has not shown any plausible entitlement to declaratory or

injunctive relief. “In order to receive declaratory or injunctive relief, plaintiffs

must establish that there was a violation, that there is a serious risk of continuing

irreparable injury if the relief is not granted, and the absence of an adequate

remedy at law.” Bolin v. Story, 225 F.3d 1234, 1242 (11th Cir. 2000). Here, Jones

had an adequate remedy at law for Judge Markle’s alleged misconduct, which

appears to be limited to his rulings in Jones’s state-court lawsuit, because Jones

could have, and did, appeal to both the Georgia Court of Appeals and the Supreme

Court of Georgia. See id. at 1242–43.


                                         22
             Case: 15-14853    Date Filed: 11/09/2016   Page: 23 of 24


D.    Failure to Grant Leave to Amend

      Finally, Jones requests an opportunity to amend his complaint. While pro se

plaintiffs generally should be given at least one chance to amend their complaint

before dismissal of the action, Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991)

(overruled in part by Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541,

542 (11th Cir. 2002) (en banc) (holding that this rule does not apply to counseled

plaintiffs)), courts are not required to grant leave to amend where amendment

would be futile, Cockrell, 510 F.3d at 1310.

      Here, the district court did not err by failing to sua sponte grant Jones leave

to amend his complaint, as any amendment would have been futile.             Having

carefully reviewed the complaint’s extensive factual allegations, the voluminous

exhibits attached to the complaint, and Jones’s arguments on appeal, we are not

persuaded that Jones could state a viable cause of action through amendment.

                               III. CONCLUSION

      In sum, we AFFIRM the district court’s dismissal of Jones’s complaint in

all respects but one: we VACATE the dismissal with prejudice of Count Five,

alleging violations of the bankruptcy discharge injunction, and we remand to the

district court with instructions to refer the matter to the United States Bankruptcy

Court for the Northern District of Georgia in accordance with the district court’s

procedures. See 28 U.S.C. § 157(a).


                                         23
    Case: 15-14853   Date Filed: 11/09/2016   Page: 24 of 24


AFFIRMED in part; VACATED AND REMANDED in part.




                              24